Citation Nr: 1508079	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-23 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from September 2000 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part granted service connection for bilateral pes planus and assigned a 0 percent evaluation.

In a December 2011 decision, the Board denied entitlement to a compensable initial rating for pes planus.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which in August 2012, based upon a Joint Motion for Partial Remand, vacated the Board's determination with respect to pes planus and remanded the matter for further consideration. 

In February 2013, the Board again issued a decision denying the Veteran's claim for a compensable initial rating for bilateral pes planus.  The Veteran appealed the February 2013 decision to the Court which issued a Memorandum Decision in May 2014 that vacated the Board's February 2013 decision and remanded the Veteran's pes planus appeal for further consideration.  The Memorandum Decision states that the Board erred in not discussing whether the Veteran is entitled to a minimum compensable rating for pes planus pursuant to 38 C.F.R. § 4.59, or pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.

In an August 2014 affidavit, the Veteran asserted that due to his bilateral pes planus he gets foot pain with standing, that it is very painful for him to walk, and that his toes become numb.  The Veteran's attorney submitted a completed TDIU form signed by the Veteran in November 2014.  Additionally the attorney submitted a November 2014 report from a private psychologist who stated that based on his review of the claims file it was his opinion that the Veteran was unemployable due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the claim for TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2008 VA examination report indicates that the Veteran was undergoing vocational rehabilitation.  The Veteran's VA vocational rehabilitation records have not been obtained or considered with respect to the Veteran's claims.  The Veteran's claims must be remanded so that the Veteran's VA vocational rehabilitation records may be obtained and considered by the RO.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran has stated that he gets all of his medical treatment through VA.  The most recent VA treatment record in the claims file is dated May 31, 2011, thus, the more recent VA treatment records should be obtained and considered with regard to the Veteran's claims.  

On VA examination in May 2011 the VA examiner opined that the Veteran was not unemployable due to his service-connected disabilities.  On a November 2014 VA Form 21-8940 the Veteran indicated that he has worked as recently as June 1, 2014.  A private psychologist reviewed the Veteran's record in November 2014 and opined that the Veteran was unemployable due to his service-connected disabilities.  Given the somewhat conflicting evidence, the Board finds that a new VA medical examination is necessary to evaluate the Veteran's claims.  

On his November 2014 VA Form 21-8940 the Veteran asserted that he is unemployable due to his service-connected conditions and went on to state that he cannot walk because his back is so bad.  The Board notes that an award of TDIU may only be made with consideration of the Veteran's service-connected disabilities and the Veteran does not have service connection in effect for a back disability.  In fact, the Board denied the Veteran's claim for service connection for lumbar strain in its December 2011 decision and that is now final. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation file and associate it with the Veteran's claims file.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.

2.  Obtain copies of the Veteran's VA treatment records dating from June 1, 2011 to present.  

3.  When the above actions have been accomplished, afford the Veteran a VA examination of his service-connected disabilities.  The claims file should be made available and reviewed by the examiner.   

The examiner should set forth all complaints, findings, and diagnoses pertaining to the Veteran's bilateral pes planus; provide ranges of motion of the right and left foot in degrees, noting whether there is any pain on motion; and state whether the Veteran's service-connected bilateral pes planus is manifested by (1) a weight bearing line over or medial to great toe; (2) inward bowing of the tendo achillis; (3) pain on manipulation and use of the feet; and (4) is bilateral or unilateral.  The examiner should also state whether the symptoms associated with the Veteran's service-connected bilateral pes planus are mild, moderate, severe, or pronounced.

With regard to the bilateral pes planus the examiner should describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  That determination should be portrayed in terms of degree of additional range of motion loss.

The examiner should provide a description of the functional impairments of the Veteran's service-connected disabilities, with specific regard to their effects on his ability to perform tasks, including sedentary and physical tasks.  The service-connected disabilities include sleep apnea, adjustment disorder with depressed mood, a right shoulder disorder, a right wrist disorder, a bilateral knee disorder, hypertension, gastroesophageal reflux disease, a left ankle disorder, bilateral pes planus, and headaches.  The examiner should also address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  The examiner is cautioned that the Veteran does not have service connection in effect for a back (spine) disorder and only the functional limitations resulting from the Veteran's service-connected disabilities should be reported.  

If the Veteran fails to report for the examination, review the claims file and indicate what the medical evidence suggests are the Veteran's functional impairments resulting from his service-connected disabilities, with specific regard to their effects on his ability to perform tasks, including sedentary and physical tasks.  The examiner should discuss the November 2014 report and opinion of C.K.W., Ph.D.

4.  Upon completion of the above, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

